Citation Nr: 1134067	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bruxism, to include secondary to tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from March 1953 to December 1954.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In June 2010, the Board remanded the appeal for additional proceedings.  The Board is satisfied that there has been substantial compliance with the remand directives, and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

A hearing before the undersigned Veterans Law Judge was held at the RO in April 2010.  The hearing transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bruxism is causally or etiologically related to his service-connected 
tinnitus.


CONCLUSION OF LAW

The criteria for service connection of bruxism have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, since this decision represents a complete grant of the benefit sought on appeal, the Board finds that a discussion of the VA's "duty to notify" and "duty to assist" obligations is unnecessary since the Veteran cannot be prejudiced by any deficiency in those obligations.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran contends that service connection is warranted for bruxism.  The Board acknowledges that the Veteran's bruxism is not a service-connectable dental disorder per se.  However, the Veteran's theory of entitlement in this matter is strictly one of secondary service connection; he alleges that his bruxism is due to his service-connected tinnitus.  As was noted above, there are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has bruxism, the disability for which service connection is sought, and that service connection for tinnitus has been established.  What must still be shown to substantiate a secondary service connection claim is that the service-connected tinnitus caused or aggravated the Veteran's bruxism.  

The service treatment and examination records, to include the December 1954, separation examination reflect no findings or histories of bruxism, and the separation examination indicates that the Veteran's dental condition was "class 1;" no defects or disease was noted.    

A March 1955 VA examination record reflects the Veteran's negative history as to any pertinent complaints.  Examination of the "nose, sinuses, mouth, and throat (including gross dental findings)" was negative for abnormality.  A March 1960 VA examination record also reflects findings of no abnormality involving the "nose, sinuses, mouth, and throat (including gross dental findings) and no history of tooth grinding.  

In May 1993, the Veteran filed a claim of service connection for tinnitus.  He did not report a history of teeth grinding at any time during the appellate period, to include during a hearing in January 1995.  The treatment records associated with the record in conjunction with that claim, which date in 1971, 1977, 1983, and 1992, also do not reveal any findings or histories of teeth grinding, to include as associated with the reported tinnitus.  

The Veteran filed another claim of service connection for tinnitus in April 2001.  The associated statements and medical records do not reflect a history or finding suggestive of bruxism, to include as associated with the reported tinnitus.  

The first history of bruxism is found in a June 2007 medical statement.  See June 2007 Cohen statement.  At that time, the Veteran reported that his tinnitus caused "insomnia, anxiety, stress, and tension in the face, mouth and jaw."  The Veteran reported that he constantly clenched his teeth as a residual of tinnitus, causing harm to the teeth.  

The Veteran subsequently submitted a record from J.C. who was associated with a dental clinic.  J.C. reported that he had treated the Veteran for "many years," during which time he had noticed that the Veteran grinded his teeth.  The dentist reported that the Veteran believed the grinding "may have started during service due to excessive stress and noise level which caused tinnitus."  The physician reported that he agreed with the Veteran because the Veteran still had tinnitus which could be still contributing to the grinding.  See Chaudhry statement.  

A VA dental examination was conducted in December 2007.  Examination revealed no bone loss and no discernable temporomandibular joint pathology.  There was mild masticatory impairment secondary to sensitivity of mandibular anterior teeth to cold.  There was also generalized loss of enamel and dentin to Williams wear.  There was no evidence of pulpal involvement.  The Veteran was missing seven maxillary and three mandible teeth.  The examiner assessed the Veteran with bruxism with loss of dental anatomy and subsequent collapse of vertical dimension.  The examiner stated that "given the Veteran's testimony, it is not as likely as not that the bruxism is related as cause and effect of the tinnitus."  

A VA mental health examination was also conducted in December 2007.  At that time, the Veteran reported a recent history of bruxism.  The Veteran reported that he believed his anxiety with grinding his teeth was related to his hearing.  

J.C. submitted another statement in April 2008.  J.C.  reported the same histories and findings as those contained in his earlier statement, with an addendum finding that it was more likely than not that the bruxism was a function of tinnitus.  

At his hearing in April 2010, the Veteran testified that he was not sure when the grinding started but he was first informed that he had wear on his teeth due to grinding approximately ten years earlier.  The Veteran testified that his grinding was a response to the ringing in his ears.  He explained that he clenched his teeth or put his hands together to try and normalize the tinnitus.  The Veteran reported that his dentist told him the grinding may have been caused by stress or anxiety, to include as a reaction to the tinnitus.  

Another VA examination was conducted in July 2010.  The examination record reflects the Veteran's history that his bruxism onset approximately ten to twelve years earlier and that he believed it was secondary to his tinnitus because he was "always grinding secondary to the tinnitus."  Examination revealed no impairment to mastication or phonation, no bony pathology within the corpus of maxilla or mandible, and no temporomandibular joint pathology.  There was bone loss associated with adult periodontitis.  The examiner noted that there was generalized Williams wear Class III due to bruxism, which extended into the dentin.  There was no evidence of pulpal involvement.  The examiner assessed the Veteran with bruxism with associated dental abrasion.  The examiner reported that it was not as likely as not that the bruxism and wear were associated with tinnitus.  The examiner provided addendum opinions in June 2011.  He reported that the examination and review of the Veteran's history did not establish trauma to any of the involved structures and, in his clinical opinion, did not allow for the association of the dental wear and tooth abrasion, which was caused by habitual bruxism, with tinnitus.  He added that the onset of bruxism could not be established without definitive records prior to service, as the clinical finding of Williams Wear was not established in the earliest of service records.  Additionally, he found the "diagnostic statement included in the [compensation and pension] note clearly dissociates tinnitus with the clinical finding of such wear."  

After review of the record, the Board finds service connection is warranted for tinnitus based on the evidence of a causal relationship between the Veteran's tinnitus and bruxism.  The Board acknowledges that the record includes a VA examiner's determination that there is no link.  However, the record also includes the Veteran's competent and credible history that he clenches his jaw and grinds his teeth when his tinnitus is active, and based on this history and the absence of evidence of a different cause for the Veteran's bruxism (e.g., age, diet, genetics, etc.), the Board finds the evidence is at equipoise as to whether the Veteran's bruxism is secondary to his tinnitus.  In such circumstances, the benefit of the doubt goes to the Veteran; thus, service connection is granted.  38 U.S.C.A. § 5107(b).

 
ORDER

Service connection for bruxism is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


